739 So. 2d 1196 (1999)
Louis F. MASIELLO, Appellant,
v.
Michael W. MOORE, Appellee.
Nos. 98-2596, 98-2744.
District Court of Appeal of Florida, First District.
July 29, 1999.
Rehearing Denied September 1, 1999.
Appellant pro se.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In these consolidated cases, appellant seeks review of orders dismissing two petitions for writs of mandamus (which challenged prison disciplinary proceedings) for failure to comply with section 57.085, Florida Statutes (1997). We agree with the trial court that appellant did not comply with the requirements of that statute. However, as appellant correctly points out, the petitions should not have been dismissed without affording him an opportunity either to correct the deficiencies in his original submissions or to pay the filing fees. Marquart v. Florida Parole Commission, 701 So. 2d 674 (Fla. 1st DCA 1997). Accordingly, we reverse, and remand with directions that appellant be afforded such an opportunity.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
KAHN, WEBSTER and VAN NORTWICK, JJ., CONCUR.